

116 HR 5437 IH: Boosting America’s Exports Act
U.S. House of Representatives
2019-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5437IN THE HOUSE OF REPRESENTATIVESDecember 16, 2019Mrs. Bustos (for herself and Mr. Rutherford) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo provide for certain actions by the International Trade Administration in order to increase
			 exports by small- and medium-sized enterprises, and for other purposes.
	
 1.Short titleThis Act may be cited as the Boosting America’s Exports Act. 2.DefinitionsIn this Act:
 (1)Commercial serviceThe term Commercial Service means the United States and Foreign Commercial Service of the Department of Commerce. (2)Director GeneralThe term Director General means the Assistant Secretary for Global Markets and Director General of the United States and Foreign Commercial Service.
 (3)Small- and medium-sized enterprisesThe term small- and medium-sized enterprises or SMEs means firms with less than 500 employees. (4)Under SecretaryThe term Under Secretary means the Under Secretary of Commerce for International Trade.
 (5)United States Export Assistance CenterThe term United States Export Assistance Center or USEAC means a United States Export Assistance Center established by the Commercial Service to provide assistance to United States firms in exporting their goods and services.
			3.Assessment of United States Export Assistance Centers
 (a)AssessmentThe Under Secretary shall conduct an assessment of the location of and services provided by United States Export Assistance Centers in relation to the location of small- and medium-sized enterprises that are exporters or potential exporters of products or services.
			(b)Report
 (1)In generalNot later than one year after the date of the enactment of this Act, the Under Secretary shall submit to Congress a report on the assessment conducted under subsection (a).
 (2)Matters to be includedThe report required under this subsection shall identify— (A)those locations of USEACs that are serving a comparatively high number of SMEs; and
 (B)other locations where USEACs should be established. (c)ImplementationThe Under Secretary shall implement the changes recommended in the report submitted to Congress under subsection (b) not later than 2 years after the date of the enactment of this Act. The Under Secretary may establish up to 30 new USEACs on the basis of the report.
			4.Activities of Commercial Service
 (a)Increased activitiesThe Under Secretary shall take the necessary steps, through actions by the Commercial Service, to increase the exports, by volume and types of products and services, by small- and medium-sized enterprises. In order to achieve that goal, the Director General shall set goals and measure exports by SMEs in each fiscal year, in particular exports by SMEs that had not exported previously, including measuring—
 (1)the total volume of exports, by product and type of services, including as compared to the volume of such exports in the preceding fiscal year;
 (2)the number of non-exporting SMEs contacted through recruitment efforts of the Commercial Service; (3)the number of new SMEs exporting in the fiscal year; and
 (4)customer service, such as response times and customer satisfaction, to SMEs that contact United States Export Assistance Centers, in particular non-exporting SMEs.
 (b)Personnel for USEACsThe Under Secretary shall ensure that the following is carried out upon the implementation of the report submitted under section 3:
 (1)Functions of personnelPersonnel at each USEAC shall identify and conduct outreach to potential exporters that are SMEs, attend relevant business conferences and trade shows to advertise the availability of the resources of the USEAC to SMEs, and perform other tasks designed to help non-exporting SMEs become exporters.
 (2)Additional personnelThe Under Secretary shall, in the case of USEACs that are existing USEACs and not new USEACs established on the basis of the report, increase the personnel at those USEACs (by an average of not more than 5 for each USEAC) to the extent necessary to enhance the ability of the USEACs, through outreach and provision of services to SMEs, to increase exports by SMEs, in particular non-exporting SMEs.
 (3)Trade specialistsThe Director General shall ensure that specialists in an increased number of areas are on the staff of USEACs in order to serve an increased number of SMEs.
 (4)Collaboration with other entitiesThe Director General shall ensure that staff at each USEAC is assigned to conduct outreach to and collaborate with entities of the States and other non-Federal entities with respect to export promotion activities designed to increase exports by SMEs.
 (5)Administrative personnelThe Director General shall ensure that USEACs have personnel dedicated to administrative duties as needed in order to enable other personnel to work more on client-oriented tasks.
 5.Annual report to CongressThe Under Secretary shall submit to Congress an annual report on the implementation of this Act, including the actions of the Director General under section 4.
		